 1   Badma Gutchinov, Esq. # 140040
     Law Office of Badma Gutchinov
 2
     P.O. Box 16431
 3   San Francisco, CA 94116-0431
     Telephone: (415) 572-7075
 4   Facsimile: (855) 293-3696
 5
     Attorney for Debtor
 6

 7

 8                            UNITED STATES BANKRUPTCY COURT
 9
              NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
10

11   In re: JEFFREY E. DEWEESE,                 Case No. 19-30625 HLB13
12
                                                Chapter 13
13
                               Debtor,          Notice of Surrender of Possession of Subject
14                                              Tenancy
15
                                                Date: N/A
16
                                                Time:
                                                Dept:
17                                    /

18          TO LANDLORD SAINT FRANCIS MEMORIAL HOSPITAL:
19
            PLEASE TAKE NOTICE THAT on May 29, 2020 at 4:38 p.m., Debtor, JEFFREY E.
20
     DEWEESE has surrendered possession of subject tenancy at 1159 Bush Street #109, San
21
     Francisco California to Landlord, Saint Francis Memorial Hospital’s agent and hereby request
22
     reimbursement of $15,000 in moving and storage costs as per Court Order of May 22, 2020
23
     [Docket No. 107, Filed May 22, 2020].
24

25   Dated: May 29, 2020                     /s/Jeffrey E. DeWeese
                                             Debtor
26
     Dated: May 29, 2020                     /s/Badma Gutchinov, Esq
27
                                             Attorney for Debtor
28




   Notice
Case: 19-30625      Doc# 108      Filed: 05/29/20   1Entered:   05/29/20 21:54:10    Page 1 of
                                               1
